Dismissed and Memorandum Opinion filed August 14, 2003








Dismissed and Memorandum Opinion filed August 14,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00823-CV
 
IN THE MATTER OF J.M., a Juvenile
 

 
On Appeal from the County
Court at Law No. One
Brazoria County, Texas
Trial
Court Cause No. 10023M
 

 
M
E M O R A N D U M   O P I N I O N
A written request to withdraw the
notice of appeal from the denial of his application for writ of habeas corpus,
personally signed by both appellant, J.M., and his mother, has been filed with
this Court.  See Tex.
R. App. P. 42.1(a); Tex.
R. App. P. 42.2(a).  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed August 14, 2003.
Panel consists of
Chief Justice Brister and Justices Anderson and Seymore.